DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Malladi (US Publication 2008/0316977 A1) discloses an apparatus 202 (fig. 2) comprising: a processor 212 configured to: interleave a plurality of code block segments in time and frequency (fig. 3 page 5 paragraph 0049) by: mapping a first code block (CB #0-3) segment (segment 1 and 2) of the plurality of code block segments to a first resource (slot) located at a first time and a first frequency, wherein the first code block segment is associated with a first code block (fig. 5 page 6 paragraph 0053); and a transceiver 214 configured to transmit the plurality of interleaved code block segments (page 5 paragraph 0046). However, the prior art of record fails to teach or make obvious for “mapping a second code block segment of the plurality of code block segments to a second resource based on at least one of the first time or the first frequency of the first resource and a code block proximity parameter, wherein the second code block segment is associated with a second code block different from the first code block”, when the mapping is considered within the specific combination of steps or structure recited in the method of claim 1 or in the device of claim 18. The prior art of “decoding a second subset of the plurality of code block segments from second resources based on the first time and the first frequency of the first resource and a code block proximity parameter, wherein the second code block segment is associated with a second code block different from the first code block”, when the decoding is considered within the specific combination of steps or structure recited in the method of claim 11 or in the device of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DUC T DUONG/Primary Examiner, Art Unit 2467